DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 27-Sep-2022 is acknowledged.
Claims 3, 5, 13, 14, 17 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
 Claim Objections
Claim 7 is objected to because the phrase “the bolt guide hole” lacks antecedent basis.  
Claim 9 is objected to because the phrase “the brake caliper axis” lacks antecedent basis.
Claim 10 is objected to because the phrase “the brake caliper axis” lacks antecedent basis.
Claim 11 is objected to because the phrase “the region of an opening” lacks antecedent basis.  
Claim 11 is objected to because the phrase “the bolt guide hole” lacks antecedent basis.  
Claim 11 is objected to because the phrase “the circumference” lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einchcombe et al. (US 4,082,167).
Regarding independent claim 1, Einchcombe discloses a truck axle with a disc brake (see Abstract, FIGS. 1-4), comprising: a wheel carrier (1, 2, 10, 11, 12) for arrangement of the disc brake (8) on the truck axle (see FIGS. 1-4), wherein the disc brake comprises a brake caliper (8) with a first bolt guide (40) arranged in the direction of a brake disc (see e.g. FIG. 5) and with a second bolt guide (50) arranged in the direction of the brake disc (see e.g. FIG. 5), wherein the brake caliper is arranged on the wheel carrier via the first bolt guide and via the second bolt guide (see e.g. FIGS. 1-3, 5).
Regarding claim 4, Einchcombe discloses that the wheel carrier has a first guide bolt (45) for receiving the first bolt guide thereon (see FIG. 4) and the wheel carrier has a second guide bolt (58) for receiving the second bolt guide thereon (see FIG. 7).
Regarding claim 6, Einchcombe discloses that the first guide bolt is arranged on the wheel carrier via a first bolt screw (43) and the second guide bolt is arranged on the wheel carrier via a second bolt screw (57).
Regarding claim 8, Einchcombe discloses that the first guide bolt extends at a right angle to a flange face of the brake caliper (see FIG. 4), and the second guide bolt extends at a right angle to the flange face of the brake caliper (see FIG. 7).
Regarding claim 9, Einchcombe discloses that the first guide bolt and the second guide bolt extend parallel to the direction of the brake caliper axis (see FIGS. 1, 4, 7).
Regarding claim 10, Einchcombe discloses that the brake caliper is mounted on the wheel carrier via the first bolt guide and via the second bolt guide so as to slide axially along the brake caliper axis (see col. 3, line 63 to col. 4, line 2).
Regarding claim 11, Einchcombe discloses that a first sealing element (48) is arranged along the circumference of the first guide bolt (see FIG. 4) in the region of an opening of the bolt guide hole (7), and a second sealing element (56) is arranged along the circumference of the second guide bolt in the region of an opening of a bolt guide hole (see FIG. 7).
Regarding claim 12, Einchcombe discloses that the first sealing element is arranged via a groove formed in a circumferential face of the first guide bolt (see FIG. 4), and the second sealing element is arranged via a groove formed in a circumferential face of the second guide bolt (see FIG. 7).
Regarding claim 18, Einchcombe discloses that the brake caliper is directly connected to the wheel carrier without an additional brake carrier (see FIGS. 1-3).
Regarding claim 19, Einchcombe discloses that the first guide bolt and the second guide bolt are independent components and are fitted in the first bolt guide and in the second bolt guide independently of the wheel carrier (see FIGS. 1-3).
Regarding claim 20, Einchcombe discloses that the brake caliper is arranged to shift axially relative to the wheel carrier in response to brake pad wear (see col. 3, line 63 to col. 4, line 2).
Claims 1, 2, 4, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (EP 3805590).
Regarding independent claim 1, Matsushita discloses a truck axle with a disc brake (see Abstract, FIGS. 1-4), comprising: a wheel carrier (25) for arrangement of the disc brake (24) on the truck axle (see FIGS. 1; ¶ 0032), wherein the disc brake comprises a brake caliper (31) with a first bolt guide (see FIG. 1, top bore receiving guide bolt (23)) arranged in the direction of a brake disc (see e.g. FIG. 1) and with a second bolt guide (see FIG. 1, bottom bore receiving guide bolt (23)) arranged in the direction of the brake disc (see e.g. FIG. 1), wherein the brake caliper is arranged on the wheel carrier via the first bolt guide and via the second bolt guide (see e.g. FIG. 1; see also ¶¶ 0031, 0032).
Regarding claim 2, Matsushita discloses that the first bolt guide has a bolt guide hole which is closed in the direction of the brake disc (see FIG. 1, top bore receiving first pin (23)), and the second bolt guide has a bolt guide hole which is closed in the direction of the brake disc (see FIG. 1, bottom bore receiving second pin (23)).
Regarding claim 4, Matsushita discloses that the wheel carrier has a first guide bolt (23-top) for receiving the first bolt guide thereon (see FIG. 1) and the wheel carrier has a second guide bolt (23-bottom) for receiving the second bolt guide thereon (see FIG. 1).
Regarding claim 7, Matsushita discloses that the first guide bolt is partially arranged in the bolt guide hole (see FIG. 1) of the first bolt guide and the second guide bolt is partially arranged in the bolt guide hole of the second bolt guide (see FIG. 1) to define a space between a base of the guide holes and the ends of the guide bolts (see FIG. 1).
Regarding claim 16, Matsushita discloses that the wheel carrier (25) is arranged on an outside of the brake caliper (see FIG. 1).
Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kullman et al. (US 5,860,496).
Regarding independent claim 1, Kullman discloses a truck axle with a disc brake (see Abstract, FIGS. 1-5), comprising: a wheel carrier (27) for arrangement of the disc brake (10) on the truck axle (see FIG. 2; see also col. 2, lines 42-53), wherein the disc brake comprises a brake caliper (30) with a first bolt guide (44-left) (see FIGS. 1, 2) arranged in the direction of a brake disc (see e.g. FIG. 1) and with a second bolt guide (44-right) (see FIGS. 1, 2) arranged in the direction of the brake disc (see e.g. FIG. 1), wherein the brake caliper is arranged on the wheel carrier via the first bolt guide and via the second bolt guide (see e.g. FIGS. 1, 2; see also col. 2, lines 42-53).
Regarding claim 16, Matsushita discloses that the wheel carrier (27) is arranged on an outside of the brake caliper (see FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Einchcombe et al. (US 4,082,167), as applied to claim 1, above, and further in view of Adachi et al. (US 4,678,064).
Regarding claim 15, Einchcombe does not disclose that the first sealing element has a clamping face and the clamping face is clamped between the first guide bolt and the first bolt guide, and the second sealing element has a clamping face and the clamping face is clamped between the second guide bolt and the second bolt guide.
Adachi teaches a disc brake (see Abstract, FIGS. 1-4) comprising a first bolt guide (15c), a second bolt guide (15d), a first guide bolt (22-top) (see FIG. 1), a second guide bolt (22-bottom) (see FIG. 1), a first sealing element (23-top) (see FIG. 1) and a second sealing element (23-bottom) (see FIG. 1), wherein the first sealing element has a clamping face (23b) and the clamping face is clamped between the first guide bolt and the first bolt guide (see FIGS. 2, 3), and the second sealing element has a clamping face (23b) and the clamping face is clamped between the second guide bolt and the second bolt guide (see FIGS. 2, 3).
It would have been obvious to combine the clamping faces with the seals of Einchcombe to provide a seal that ensures a sealing function without causing any increase of the sliding resistance and without causing any difficulty during an assembling process of the seal (see e.g. Adachi, col. 1, lines 45-51).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

October 7, 2022